                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                                AT NASHVILLE

MARY ANN BAUER                                        )
                                                      )
       Plaintiff,                                     )      No. 3:18-cv-1293
                                                      )
v.                                                    )      Judge Richardson
                                                      )
MICHAEL S. FITZHUGH,                                  )      Magistrate Judge Holmes
BERNARD SALANDY, and                                  )
RUTHERFORD COUNTY, TENNESSEE,                         )
                                                      )
       Defendants.                                    )

     RUTHERFORD COUNTY, TENNESSEE’S, MICHAEL S. FITZHUGH’S, AND
      BERNARD SALANDY’S ANSWER TO PLAINTIFF’S FIRST AMENDED
                           COMPLAINT


       COMES NOW Defendants Rutherford County, Tennessee, Michael S. Fitzhugh,

and Bernard Salandy (hereinafter, “Defendants”), by and through counsel, and in

response to Plaintiff’s First Amended Complaint (hereinafter “Complaint”), would state

unto this Honorable Court as follows:

                                   FIRST DEFENSE

       Pending investigation and in order to avoid waiver, Defendants aver that some or

all of the averments in the Complaint fail to state a claim against Defendants upon which

relief can be granted.

                                 SECOND DEFENSE

       Without waiving its affirmative and other defenses, Defendants respond to the

allegations and averments contained in the Complaint as follows:

                                        PARTIES

       1.      Upon information and belief, the Defendants admit the averments in

paragraph 1.



                                           1

     Case 3:18-cv-01293 Document 30 Filed 08/14/19 Page 1 of 9 PageID #: 99
      2.       Defendants are without sufficient knowledge or information to admit or

deny the allegations contained in paragraph 2, and therefore deny the same.

      3.       Upon information and belief, Defendants admit the allegations in

Paragraph 3.

      4.       Upon information and belief, Defendants admit the allegations in

Paragraph 4.

      5.       Defendants are without sufficient knowledge or information to admit or

deny the allegations contained in paragraph 5, and therefore deny the same.

      6.       Defendants are without sufficient knowledge or information to admit or
deny the allegations contained in paragraph 6, and therefore deny the same.

      7.       Defendants are without sufficient knowledge or information to admit or

deny the allegations contained in paragraph 7, and therefore deny the same.

      8.       Defendants are without sufficient knowledge or information to admit or

deny the allegations contained in paragraph 8, and therefore deny the same.

      9.       Defendants admit the allegations contained in paragraph 9.

      10.      Defendants deny the allegations contained in paragraph 10.

      11.      Defendants admit the allegations contained in paragraph 11.

                            JURISDICTIONAL STATEMENT

      12.      The allegations in paragraph 12 assert Plaintiff’s stated purpose in bringing
this action and thus are not allegations to be admitted or denied, however, Defendants

deny them for all purposes. Defendants further deny that there was any deprivation of

constitutional rights of the Plaintiff and deny that they are liable to the Plaintiff

whatsoever.

      13.      The allegations in paragraph 13 assert Plaintiff’s stated purpose in bringing

this action and thus are not allegations to be admitted or denied, however, Defendants

deny them for all purposes. Defendants further deny that there was any deprivation of



                                             2

   Case 3:18-cv-01293 Document 30 Filed 08/14/19 Page 2 of 9 PageID #: 100
constitutional rights of the Plaintiff and deny that they are liable to the Plaintiff

whatsoever.

                             STATEMENT OF THE CLAIM

                     Count I: Section 1983 Claim for Wrongful Death

       14.    The allegations in paragraph 14 assert Plaintiff’s stated purpose in bringing

this action and thus are not allegations to be admitted or denied, however, Defendants

deny them for all purposes. Defendants further deny that there was any deprivation of

constitutional rights of the Plaintiff and deny that they are liable to the Plaintiff

whatsoever.
       15.    Defendants incorporate by reference their responses to paragraphs 1

through 8 of the Plaintiff’s Complaint as if fully set forth herein.

       16.    Defendants deny the allegations in paragraph 16.

       17.    Upon information and belief, Defendants admit the allegations contained

in paragraph 17.

       18.    The allegations in paragraph 18 are admitted in part and denied in part. It

is admitted that Smyrna police transported Joseph A. Bauer to the jail, but it is denied

that he was under the change of Salandy, the jail administration.

       19.    Defendants deny the allegations in paragraph 19.

       20.    Defendants deny the allegations in paragraph 20.
       21.    With regard to the first grammatical sentence of paragraph 21, Defendants

deny the allegations. With regards to the second grammatical sentence of paragraph 21,

Defendants admit that the deceased requested someone to care for his pets during his

time in the Rutherford County Jail but deny that such statements show a history of mental

health issues or suicidal tendencies.

       22.    Defendants deny the allegations in paragraph 22, as stated.

       23.    Defendants are without knowledge or information sufficient to form a
belief as to the truth of the allegations in paragraph 23 as it is not know what is meant by

                                              3

    Case 3:18-cv-01293 Document 30 Filed 08/14/19 Page 3 of 9 PageID #: 101
“primary law-enforcement policy maker for Rutherford County” In further response,

Fitzhugh is the Sheriff of Rutherford County with all of the duties and authority vested

in that office by law.

       24.    Defendants deny the allegations in paragraph 24, as stated.

       25.    Defendants deny the allegations in paragraph 25.

       26.    Defendants deny the allegations in paragraph 26.

       27.    Defendants deny the allegations in paragraph 27, as stated.

       28.    The allegation in paragraph 28 does not require a response; however,

inasmuch as paragraph 28 contains allegations against the Defendants, the same are
denied.

       29.    Defendants deny the allegations in paragraph 29.

       30.    Defendants deny the allegations in paragraph 30.

       31.    Defendants deny the allegations in paragraph 31.

                             Count II: Pendent State Law Claim

       32.    The allegations in paragraph 32 assert Plaintiff’s stated purpose in bringing

this action and thus are not allegations to be admitted or denied, however, Defendants

deny them for all purposes. Defendants further deny that there was any deprivation of

constitutional rights of the Plaintiff and deny that they are liable to the Plaintiff

whatsoever.
       33.    Defendants incorporate their responses to paragraphs 1 through 8, and 12

through 24 of the Plaintiff’s claim as if fully set forth herein.

       34.    Defendants deny the allegations in paragraph 34.

       35.    Defendants deny the allegations in paragraph 35.

                                   PRAYER FOR RELIEF

       In response to the prayer for relief in the Complaint, Defendants deny that Plaintiff

is due any of the relief prayed for against them in the Complaint.



                                               4

    Case 3:18-cv-01293 Document 30 Filed 08/14/19 Page 4 of 9 PageID #: 102
       Any and all allegations set forth in the Complaint that are not heretofore expressly

admitted are denied.

                                    THIRD DEFENSE

       Defendants aver that they are entitled to recover attorney’s fees from Plaintiff

pursuant to 42 U.S.C. § 1988.

                                   FOURTH DEFENSE

       These Defendants aver that Plaintiff does not have standing to bring some or all of

the claims contained in the Complaint.

                                    FIFTH DEFENSE
       These Defendants aver that Plaintiff was not deprived of a right secured by the

Constitution or law of the United States by a person acting under color of state law, and

Defendants deny that they are responsible party any action or omission that was in

violation of Plaintiff’s constitutional rights or that was otherwise improper under federal

or state law in violation of the same.

                                    SIXTH DEFENSE

       These Defendants aver that they cannot be held liable to Plaintiff pursuant to 42

U.S.C. § 1983 because Plaintiff has failed to assert any custom or policy that was the

moving force behind the constitutional injuries alleged in the Complaint. Defendants

further assert that they cannot be liable to Plaintiff under 42 U.S.C. § 1983 because of the
lack of any violation of that statue and/or because of the absence of any custom or policy

that was the moving force behind a violation of 42 U.S.C. § 1983.



                                  SEVENTH DEFENSE

       These Defendants aver that they cannot be held liable to Plaintiff pursuant to 42

U.S.C. § 1983 because of the absence of an express policy adopted by Defendants that was

the moving force behind any alleged constitutional deprivation or violation of any law.



                                             5

    Case 3:18-cv-01293 Document 30 Filed 08/14/19 Page 5 of 9 PageID #: 103
                                   EIGHTH DEFENSE

       These Defendants aver that they cannot be held liable to Plaintiff pursuant to 42

U.S.C. § 1983 because of the lack of an affirmative link between any alleged policy or

custom of Defendants and the particular constitutional violation alleged in the

Complaint.

                                    NINTH DEFENSE

       These Defendants aver that they cannot be held liable to Plaintiff pursuant to 42

U.S.C. § 1983 because of the absence of a clear and persistent pattern of constitutional

violations similar to that alleged by Plaintiff of which Defendants were aware or should
have been aware.

                                   TENTH DEFENSE

       These Defendants aver that they cannot be held liable to Plaintiff pursuant to 42

U.S.C. § 1983 because Defendants did not fail to institute a policy despite an obvious need

to do so such that Defendants were deliberately indifferent in failing to adopt such policy.

                                 ELEVENTH DEFENSE

       These Defendants aver that they cannot be held liable to Plaintiff pursuant to 42

U.S.C. § 1983 because Defendants did not tacitly approve of any unconstitutional

conduct, policy, custom, or other law that was the moving force behind the alleged

constitutional violation.
                                  TWELFTH DEFENSE

       These Defendants aver that they cannot be held liable to Plaintiff pursuant to 42

U.S.C. § 1983 because Defendants were properly trained and supervised.



                                THIRTEENTH DEFENSE

       These Defendants aver that they are entitled to quasi-judicial absolute immunity.




                                             6

    Case 3:18-cv-01293 Document 30 Filed 08/14/19 Page 6 of 9 PageID #: 104
                                  FOURTEENTH DEFENSE

       These Defendants aver that they are entitled to qualified immunity in this cause

because their conduct did not violate clearly established statutory or constitutional rights,

and because, considering the circumstances Defendants encountered, Defendants’

actions were not objectively unreasonable under any law. Further, these Defendants aver

that they are entitled to qualified immunity under state law as to Plaintiff’s state law

claims, if any.

                                   FIFTEENTH DEFENSE

       These Defendants aver that Plaintiff cannot prove a cause of action against them
because Plaintiff cannot prove that Defendants breached any duty to Plaintiff or that the

alleged actions or omissions of Defendants constituted the factual, legal, and/or

proximate cause of Plaintiff's alleged damages.

                                   SIXTEENTH DEFENSE

       The Defendants asset the affirmative defense of comparative fault and submit that

Joseph Allen Bauer is at fault in this cause and that the actions of Joseph Allen Bauer are

the proximate cause of Plaintiff’s injuries.

                                 SEVENTEENTH DEFENSE

       To the extent the Complaint states any claims for relief pursuant to Tennessee State

Law, such claims should be dismissed for lack of subject matter jurisdiction. Further,
these Defendants aver that this Court should not acquire supplemental jurisdiction over

Plaintiff’s state law claims, if any, pursuant to Beddingfield v. City of Pulaski, 666 F.Supp.

1064 (M.D. Tenn. 1987).

                                  EIGHTEENTH DEFENSE

       These Defendants plead and rely upon the provisions of the Tennessee

Governmental Tort Liability Act to govern the nature and extent of their liability to

Plaintiff’s state law claims, if any, in this case.



                                                7

    Case 3:18-cv-01293 Document 30 Filed 08/14/19 Page 7 of 9 PageID #: 105
                                 NINETEENTH DEFENSE

       These Defendants aver that they are immune from suit as to Plaintiff’s state law

claims, if any, pursuant to the Tennessee Governmental Tort Liability Act because all of

the alleged actions or omissions are discretionary in nature.



                                 TWENTIETH DEFENSE

       These Defendants aver that Plaintiff’s state law claims, if any, are barred by the

public duty doctrine.

                                TWENTY-FIRST DEFENSE
       These Defendants reserve the right to add any additional defenses as those

defenses are ascertained.

                              TWENTY-SECOND DEFENSE

       Any averments not heretofore admitted or denied, or otherwise explained, are

herein now denied as if they were set forth specifically and denied.

       WHEREFORE, having fully responded to the averments contained in the

Complaint, Defendants pray that it be dismissed from this action with all costs taxed to

Plaintiffs. Failing dismissal, Defendants pray for a trial by a jury of twelve (12) on all jury

issues joined by the pleadings and for such further, general relief to which they might be

entitled.


                                           Respectfully submitted,

                                           Hudson, Reed & McCreary, PLLC


                                           By: /s/ E. Evan Cope
                                           E. Evan Cope, #21436
                                           Nicholas C. Christiansen, #30103
                                           Daniel W. Ames, #36720
                                           16 Public Square North
                                           Murfreesboro, TN 37133
                                           (615) 893-5522
                                              8

    Case 3:18-cv-01293 Document 30 Filed 08/14/19 Page 8 of 9 PageID #: 106
                                                 ecope@mborolaw.com
                                                 nchristiansen@mborolaw.com
                                                 dames@mborolaw.com



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing
document was sent via the Court’s electronic filing system to all counsel registered in this
case on this the 14th day of August, 2019:

       Robert D. MacPherson, Esq.
       MacPherson & Youmans, P.C.
       119 Public Square
       Lebanon, TN 37087
       rdmacpherson@macyolaw.com


                                                 /s/ E. Evan Cope
                                                 E. Evan Cope




                                             9

    Case 3:18-cv-01293 Document 30 Filed 08/14/19 Page 9 of 9 PageID #: 107
